DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the specifications and drawings with respect to objections have been fully considered and are sufficient to overcome the objections.  The objections to the specification and the drawings are withdrawn. The clean copy of the amended specification filed 06/15/2021 matches and is approved.
Applicant’s amendments to Claims 1 and 6 with respect to rejections of Claims 1-6 under 35 USC 112 have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 1-6 under 35 USC 112 have been withdrawn. 
Applicant’s amendments and examiner’s amendments below with respect to rejections of Claims 1-6 under 35 USC 103 have been fully considered and are persuasive.  The rejections of Claims 1-6 under 35 USC 103 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Choi on 07/2/2021.
The application has been amended as follows: 
Claim 1 now recites in part: 

“prolong, if an operation acceleration exceeds a maximum allowable acceleration in the first smoothing range, the temporary time of only the main point and main points after the main point acceleration does not exceed the maximum allowable acceleration in the first smoothing range.”

Claim 6 now recites in part: 
 	“prolonging, when an operation acceleration exceeds a maximum allowable acceleration in the first smoothing range, the temporary time of only the main point and main points after the main point acceleration does not exceed the maximum allowable acceleration in the first smoothing range.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest art comes from Yoshizawa et al (JP2005309990) and Hosek et al (US 20180233397), but the references alone or in combination fail to teach all of the limitations in the amended independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-6 allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666